DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 21 October 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per independent claim 1, Kaburaki et al. [US 20190235762 A1] teaches a system comprising:
	a memory device; and
	a processing device, operatively coupled to the memory device, the processing device to:
		maintain a logical-to-physical (L2P) table, wherein a region of the L2P table is cached in a volatile memory (see Abstract and paragraphs [0053]-[0054]).  
However, the cited prior art reference fails to teach or sufficiently suggest:
maintain a write count reflecting a number of bytes written to the memory device; 
maintain a cache miss count reflecting a number of cache misses with respect to a cache of the L2P table;
responsive to determining that the write count exceeds a first threshold value and the cache miss count exceeds a second threshold value, copy the region of the L2P table to a non-volatile memory.
Independent claims 8 and 15 are the method and computer-readable storage medium claims corresponding to the system claim 1 and are rejected for the same reason mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

19 August 2022